DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/21 has been entered. 
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 6/1/21.  Claim 20 has been newly added.  Claims 1-20 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada USPN_5110882 in view of Yamamoto USPA_20130071591_A1.
Hamada discloses obtaining a silicone pressure-sensitive adhesive composition (Title) by adding 55 parts of a methylpolysiloxane (corresponding to the component B organopolysiloxane resin), which comprises (CH2)3SiO1/2 units and SiO2 units and in which the molar ratio of the units is 0.7: 1.0 and the hydroxyl group content is 0.5%, 45 parts of a crude rubber-like dimethylvinylsiloxy group-terminated polydimethylsiloxane (having a vinyl group content of 0.02%) (corresponding to the component A1 organopolysiloxane have an average of more than one alkenyl group in a molecule), 1.2 parts of a trimethylsiloxy group-terminated dimethylsiloxane-methylhydrogensiloxane copolymer having a viscosity of 20 centipoise (corresponding to the component C organohydrogen polysiloxane having at least two Si-H bonds in a molecule), and vinylsiloxane (corresponding to the component D hydrosilylation reaction catalyst) at a quantity whereby the amount in terms of platinum metal is 100 ppm relative to the total quantity of polysiloxane, and then mixing, and indicates that the molar ratio of silicon-bonded hydrogen atoms to vinyl groups was 28.8, and that a pressure-sensitive adhesive tape on an aluminum foil substrate was obtained by coating this composition on an aluminum foil having a thickness of 50 pm so that the thickness of the coating film after heating was 50 pm, and then heating for 5 minutes at 80°C, and that a pressure-sensitive adhesive had high adhesive strength (see Examples 1 and 4).  
2.	Although the molar ratio exemplified by Hamada above does not overlap with Applicants’ claimed range in instant Claims 1 and 2, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same Hamada does generally disclose the molar ratio to range from 1 to 40 (Claim 1) which overlaps significantly with Applicants’ claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
3.	Furthermore, Hamada discloses curing said composition (Abstract), as is being claimed in instant Claim 10 and also discloses heating said composition into a “film” as is being claimed in instant Claim 11 (see Example 1).  Hamada also discloses using a variety of substrates on which said PSA composition can be laminated to (column 4, lines 33-40), as is being claimed by Applicants in in claim 13.  
4.	However, Hamada does not disclose the claimed viscosity of its dimethylvinylsiloxy group-terminated polydimethylsiloxane (corresponding to the component A1 organopolysiloxane have an average of more than one alkenyl group in a molecule).
5.	Yamamoto discloses a silicone rubber composition wherein a Component (A) preferably consists of component (A-1) and component (A-2), which are described below (paragraph 0024):
Component ( A-1): an organopolysiloxane having at least two alkenyl groups in one molecule, in which the content of the alkenyl group is less than 2% by weight, preferably ranges from 0.02 to 1.9% by weight, and particularly preferably ranges from 0.02 to 
Component (A-2): an organopolysiloxane having at least two alkenyl groups in one molecule, in which the content of the alkenyl group is 5% by weight or more, preferably ranges from 8 to 50% by weight, and particularly preferably ranges from 8 to 40% by weight, and a viscosity at 25C of preferably less than 50 Mpas (paragraphs 0026, 0032). Lastly, the ratio of the viscosity of component A-1 to A-2 (Table 1) would fulfill the claimed ratios of instant Claims 4 and 20.
Yamamoto further discloses that such a combination can lead to an improvement in the mechanical properties of a cured product obtained from the curable composition of the present invention and adhesive strength thereof (paragraphs 0031, 0032, 0034, Table 1).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimethylvinylsiloxy group-terminated polydimethylsiloxane (corresponding to the component A1 organopolysiloxane have an average of more than one alkenyl group in a molecule), of Hamada, by using a combination of the afore-described A-1 and A-2 components, of Yamamoto. One of ordinary skill in the art would have been motivated in doing so in order to obtain improved mechanical properties and adhesive strength. 
7.	Also, it would be expected for said dimethylvinylsiloxy group-terminated polydimethylsiloxane (having a vinyl group content of 0.02%) (corresponding to the component A1 organopolysiloxane) to inherently have the same plasticity as being claimed by Applicants in Claims 1 and 3 due to being substantially the same.  
8.	Regarding Claim 5, Hamada in view of Yamamoto suggests 3-methyl-1-butyne-3-ol (corresponding to the component E curing retarder) as a reaction inhibitor (Hamada: Example 1).
9.	Regarding Claims 6 and 8, although Hamada in view of Yamamoto does not explicitly indicate that the pressure-sensitive adhesive layer is transparent and has the adhesive strength specified in instant claim 8, but the pressure-sensitive adhesive layer has a similar composition to the present invention, and is therefore considered to be transparent and have an adhesive strength that falls within the range specified in Claim 8.
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada USPN_5110882 in view of Yamamoto USPA_20130071591_A1, as applied to Claims 1-13 and 20, and in view of Nashiki USPA_20140071353_A1.
10.	Regarding Claims 14-19, Hamada in view of Yamamoto does not disclose the specifically claimed applications.
11.	Nashiki discloses forming a display device that can comprise a touch panel laminate comprising a silicone (paragraph 0021) adhesive layer and conductive layer 
12.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the silicone PSA, of Hamada in view of Yamamoto, by using it in the applications, of Nashiki.  One of ordinary skill in the art would have been motivated in doing so in order to further the utility of the silicone PSA of Hamada in other applications.
Claims 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada USPN_5110882 in view of Yamamoto USPA_20130071591_A1 and Ekeland WO_2012166870_A1.
13.	Regarding Claims 1-4, 7, 9-13, and 20, Hamada discloses obtaining a silicone pressure-sensitive adhesive composition (Title) by adding 55 parts of a methylpolysiloxane (corresponding to the component B organopolysiloxane resin), which comprises (CH2)3SiO1/2 units and SiO2 units and in which the molar ratio of the units is 0.7: 1.0 and the hydroxyl group content is 0.5%, 45 parts of a crude rubber-like dimethylvinylsiloxy group-terminated polydimethylsiloxane (having a vinyl group content of 0.02%) (corresponding to the component A1 organopolysiloxane have an average of more than one alkenyl group in a molecule), 1.2 parts of a trimethylsiloxy group-terminated dimethylsiloxane-methylhydrogensiloxane copolymer having a viscosity of 20 centipoise (corresponding to the component C organohydrogen polysiloxane having at least two Si-H bonds in a molecule), and vinylsiloxane (corresponding to the component D hydrosilylation reaction catalyst) at a quantity whereby the amount in terms of platinum metal is 100 ppm relative to the total quantity 
14.	Furthermore, Hamada discloses curing said composition (Abstract), as is being claimed in instant Claim 10 and also discloses heating said composition into a “film” as is being claimed in instant Claim 11 (see Example 1).  Hamada also discloses using a variety of substrates on which said PSA composition can be laminated to (column 4, lines 33-40), as is being claimed by Applicants in in claim 13.  Additionally, Hamada discloses 3-methyl-1-butyne-3-ol (corresponding to the component E curing retarder) as a reaction inhibitor (Example 1), as is being claimed in instant Claim 5.  Although Hamada does not explicitly indicate that the pressure-sensitive adhesive layer is transparent and has the adhesive strength specified in instant claim 8, but the pressure-sensitive adhesive layer has a similar composition to the present invention, and is therefore considered to be transparent and have an adhesive strength that falls within the range specified in claim 8.
Hamada does not disclose the claimed viscosity of its dimethylvinylsiloxy group-terminated polydimethylsiloxane (corresponding to the component A1 organopolysiloxane have an average of more than one alkenyl group in a molecule). Also, Hamada’s exemplified molar ratio of silicon-bonded hydrogen atoms to vinyl groups does not overlap with the instantly claimed range of Claims 1 and 2.
16.	Yamamoto discloses a silicone rubber composition wherein a Component (A) preferably consists of component (A-1) and component (A-2), which are described below (paragraph 0024):
Component ( A-1): an organopolysiloxane having at least two alkenyl groups in one molecule, in which the content of the alkenyl group is less than 2% by weight, preferably ranges from 0.02 to 1.9% by weight, and particularly preferably ranges from 0.02 to 0.5% by weight, and having a viscosity at 25C of above 100,000 mPas (paragraphs 0025, 0029);
Component (A-2): an organopolysiloxane having at least two alkenyl groups in one molecule, in which the content of the alkenyl group is 5% by weight or more, preferably ranges from 8 to 50% by weight, and particularly preferably ranges from 8 to 40% by weight, and a viscosity at 25C of preferably less than 50 Mpas (paragraphs 0026, 0032). Lastly, the ratio of the viscosity of component A-1 to A-2 (Table 1) would fulfill the claimed ratios of instant Claims 4 and 20.
Yamamoto further discloses that such a combination can lead to an improvement in the mechanical properties of a cured product obtained from the curable composition of the present invention and adhesive strength thereof (paragraphs 0031, 0032, 0034, Table 1).
17.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimethylvinylsiloxy group-terminated polydimethylsiloxane (corresponding to the component A1 organopolysiloxane have an average of more than one alkenyl group in a molecule), of Hamada, by using a combination of the afore-described A-1 and A-2 components, of Yamamoto. One of ordinary skill in the art would have been motivated in doing so in order to obtain improved mechanical properties and adhesive strength. 
18.	Ekeland discloses a PSA that has an Si-H:Vinyl molar ratio that provides for a very stable and low release force (Abstract).  Ekeland further discloses that said ratio can range from 1 to 40 (paragraphs 0013, 0027).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
19.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Si:H to Vinyl molar ratio, of Hamada, by trying the range suggested by Ekeland.  One of ordinary skill in the art would have been motivated in doing so in order to obtain a very stable and low release force.
20.	Also, it would be expected for said dimethylvinylsiloxy group-terminated polydimethylsiloxane (having a vinyl group content of 0.02%) (corresponding to the component A1 organopolysiloxane) to inherently have the same plasticity as being claimed by Applicants in Claims 1 and 3 due to being substantially the same.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  “‘Products of identical chemical composition cannot have mutually exclusive properties.’  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the .

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada USPN_5110882 in view of Yamamoto USPA_20130071591_A1 and Ekeland WO_2012166870_A1, as applied to Claims 1-13 and 20, and further in view of Nashiki USPA_20140071353_A1.
21.	Regarding Claims 14-19, Hamada in view of Yamamoto and Ekeland does not disclose the specifically claimed applications.
22.	Nashiki discloses forming a display device that can comprise a touch panel laminate comprising a silicone (paragraph 0021) adhesive layer and conductive layer (Abstract) as well as release layers (paragraphs 0016, 0017, 0020, 0038) wherein ITO can also be used (paragraph 0091).
23.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the silicone PSA, of Hamada in view of Yamamoto and Ekeland, by using it in the applications, of Nashiki.  One of ordinary skill in the art would have been motivated in doing so in order to further the utility of the silicone PSA of Hamada in view of Ekeland in other applications.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 12, 2021